EXHBIHT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3of our report dated March 15, 2010 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Cadiz Inc.'s Annual Report on Form 10-Kfor the year ended December31, 2009.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Los Angeles, California December 15, 2010
